PER CURIAM.
[1] This is an appeal from an order of Judge Mayer refusing to allow certain creditors of the Randolph-Macon Coal Company, a bankrupt, to intervene as parties and apply for a writ of certiorari to the Supreme Court. The case having been instituted and conducted by the trustee in bankruptcy, an officer of the District Court of the United States for the Eastern Division of the Eastern Judicial District of Missouri, which is charged with the duty of collecting and distributing 'the bankrupt estate, we think that court alone has jurisdiction to authorize other persons to intervene as parties.
[2] Assuming, however, that the District Court had authority in the premises, we think its refusal to grant the petition was a matter of discretion not appealable. There is no pretense that the trustee in bankruptcy has not honestly and efficiently asserted the petitioners’ claims both in the District Court and in this court. Having been defeated in both courts, the District Judge might very properly refuse to further delay proceedings by authorizing an application to the Supreme Court for a writ of certiorari. With such an exercise of discretion we have no right to interfere.
The appeal is dismissed.